                Case 8:20-cr-00282-PX Document 51 Filed 06/21/21 Page 1 of 3
                                                                        U.S. Department of Justice
                                                                        United States Attorney
                                                                        District of Maryland
                                                                        Southern Division

Jessica C. Collins                 Mailing Address:                     Office Location:           DIRECT: 301-344-0179
Assistant United States Attorney   6500 Cherrywood Lane, Suite 200      6406 Ivy Lane, 8th Floor     MAIN: 301-344-4433
Jessica.Collins@usdoj.gov          Greenbelt, MD 20770-1249             Greenbelt, MD 20770-1249      FAX: 301-344-4516



                                                                     June 21, 2021

Via ECF

The Honorable Paula Xinis
United States District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

Re:        United States v. Jammal Fitzgerald Coston
           Criminal No. PX-20-282

Dear Judge Xinis:

       The Government writes this letter in advance of the sentencing of Defendant Jammal
Fitzgerald Coston, scheduled for July 6, 2021 at 10:00 a.m. As the Court is aware, on April 27,
2021, the Defendant pled guilty to two counts of possession with intent to distribute a controlled
substance (marijuana), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D), and one count of
possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.
§ 924(c). Consistent with the parties’ plea agreement under Federal Rule of Criminal Procedure
11(c)(1)(C), the Government agrees with the defense that a term of imprisonment of 60 months
and 1 day, followed by a three-year term of supervised release, is an appropriate sentence in this
case.

      I.        The Offense Conduct

        As detailed in the Pre-Sentence Investigation Report (“PSR”), the Defendant was twice
found in possession of a loaded handgun and marijuana, which he intended to distribute, in or near
his apartment in Temple Hills, Maryland. On January 30, 2020, the Prince George’s County Police
Department (“PGPD”) officers approached the Defendant outside of his apartment building. PSR
¶ 8. The Defendant, who was wanted on an outstanding warrant, fled on foot. PSR ¶¶ 8-9. As he
ran, he threw a handgun from his waistband. PSR ¶ 9. After the Defendant was apprehended,
police recovered the handgun, which was loaded with eight rounds of ammunition. Id. Police also
found in the Defendant’s Mercedes a bag containing 131.3 grams of marijuana, packaged in
baggies, that the Defendant had just placed the vehicle. PSR ¶¶ 8, 10. Additional ammunition,
digital scales, plastic baggies, and over $1,000 in cash was found during a search of the
Defendant’s apartment on that date. PSR ¶ 10.

        Following the Defendant’s arrest on state charges arising from this incident and his release
on bail, the Defendant repeatedly posted videos to social media showing apparent marijuana and
           Case 8:20-cr-00282-PX Document 51 Filed 06/21/21 Page 2 of 3



handguns. See PSR ¶ 12. In early June 2020, he posted a video in which he had a handgun on his
lap and then was holding the handgun, pointing it at the camera. Id. As a result, PGPD officers
obtained a second warrant to search the Defendant’s apartment. PSR ¶ 13. After entering the
apartment, officers encountered the Defendant in a hallway holding a loaded handgun. Id. In
addition to the firearm, officers recovered 274.1 grams of marijuana and more than $17,000 in
cash during the search of the apartment. Id.

   II.     The Sentencing Guidelines

         The Government agrees with the determination in the PSR that the total offense level for
Counts One and Four is 4. PSR ¶¶ 21-29. Because the Defendant is in criminal history category
III, the advisory guidelines range is 0 to 6 months’ imprisonment for these counts. The mandatory
minimum sentence on Count Two is 60 months imprisonment. PSR ¶ 30.

   III.    Recommended Sentence and Sentencing Factors

        The Government respectfully recommends that a sentence of 60 months and 1 day in
prison—including 60 months on Count Two and 1 day on Counts One and Four—followed by a 3
year term of supervised release will be sufficient, but not greater than necessary, to serve the
purposes of sentencing articulated in 18 U.S.C. § 3553(a).

        This sentence is appropriate in light of the serious nature and circumstances of the offense
and the need for just punishment. Over a period of less than six months, the Defendant was twice
found in possession of a loaded firearm and distribution quantity of marijuana. Despite being
released on bail after the first incident, the Defendant posted images of himself holding a handgun
to social media and ultimately possessed another firearm when police searched his apartment just
months later. While the total quantity of marijuana at issue is limited—less than one kilogram—
the recommended sentence of one day imprisonment as to Counts One and Four is at the low-end
of the applicable Guidelines range.

        Furthermore, the evidence indicates that that the Defendant not only possessed a firearm
but also used it. After his January 30 arrest, PGPD obtained a warrant to search the Defendant’s
cellphone. Among other things, the phone contained text messages from January 29, 2020—the
day before his arrest— in which the Defendant stated, “My car shot up n**** tired me I had to
shot back.” See Attachment 1 (Redacted ATF Report regarding Phone Review and Selected
Attachment). Corroborating the Defendant’s statement that he “shot back” at someone, the
Defendant’s vehicle contained visible bullet holes. PSR ¶ 10. The recommended sentence
therefore is appropriate to protect the public and deter the Defendant from further criminal conduct.

        The Defendant’s criminal history also supports the recommended sentence. While the
Defendant is relatively young, his criminal history is recent and significant. At the time of these
offenses, he was on probation as a result of convictions in the District of Columbia for attempted
robbery and carrying a pistol without a license (outside home or place of business). PSR ¶¶ 35-
36, 39. These convictions arise from a March 2019 incident in which an individual was violently
assaulted and had his personal property stolen in a gas station, resulting in multiple lacerations and
facial fractures to the victim. PSR ¶ 35. A few weeks later, an officer observed the Defendant
wearing the same clothing seen in the surveillance footage of the assault. Id. When the defendant

                                                  2
          Case 8:20-cr-00282-PX Document 51 Filed 06/21/21 Page 3 of 3



was detained, police found a firearm in a satchel he possessed. Id. Thus, in less than a year and a
half, the Defendant possessed a firearm on at least three separate occasions.

       The recommended sentence, which includes a significant term of incarceration and a 3-
year term of supervised release, therefore appropriately addresses the Defendant’s criminal
conduct, repeated violations of the law, and criminal history.

                                                     Very truly yours,

                                                     Jonathan F. Lenzner
                                                     Acting United States Attorney

                                             BY:             /s/
                                                     Jessica C. Collins
                                                     Assistant United States Attorney


Cc:    John McKenna, Esq.
       Nicholas G. Madiou, Esq.
       Maria L. Schokman, U.S. Probation Officer




                                                3
